DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 05 February 2021, Claim(s) 1-4, 7, 9-12 AND 15 are amended; Claim(s) 17-20 is/are withdrawn; and Claim(s) 5, 8, 13 and 16 is/are cancelled.  The currently pending claims are Claims 1-4, 6-7, 9-12, 14-15 and 17-20.  
	Based on applicants’ remarks and amendments (e.g. the specific metal powder components), the 102 and 103 rejections are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments.	
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 7, 9, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAZONO (US-20170358381-A1).
	Examiner’s remarks:  It is noted that the word “approximately” permits some tolerance; thus, the claimed range values have been construed under the guidance of the specification and a broad and 
	Claims 1, 4, 7, 9, 12 and 15: NAKAZONO discloses a conductive paste comprising:
(A) 100 parts by mass of an epoxy resin,
(B) from 200 to 1900 parts by mass of low melting metal powder having a melting point of 240° C or lower,
(C) from 400 to 2200 parts by mass of high melting metal powder containing silver-coated copper alloy powder and having a melting point of 800° C or higher,
(D) from 1.0 to 20.0 parts by mass of curing agent containing hydroxy group-containing aromatic compound, and
(E) from 5.0 to 100.0 parts by mass of flux containing polycarboxylic acid.  See abs, Claims 1-13.
	In particular, NAKAZONO discloses the coating/layer application and the claimed loading amounts for each components in the examples and Tables 1 and 2. The NAKAZONO reference discloses the claimed invention but does not explicitly disclose the claimed melting point and amount ranges for each of the components. Given that the NAKAZONO reference discloses a similar composition and is motivated to optimize the types and loading amounts of the conductive agent based on similar criteria, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. Here, NAKAZONO discloses employing metallic and alloy conductive fillers and mixture, a mixture of shapes such as spherical, flaky, acicular and dendritic and optimizing the selection and amounts of the conductive fillers based on the melting points and the epoxy resin to achieve ease of processing, high conductivity and adhesion (¶19-31 and examples). 
	It is noted that the thixotropic agent is not a required component – see lower limit of 0 part by weight in claim 1 and 9. Additionally, the thixotropic behavior would be exhibited since NAKAZONO discloses the same component, i.e. a silver-coated copper powder and there is no evidence on record to indicate that the thixotropic behavior would not be exhibited by the same component.
	Claims 2 and 10: NAKAZONO discloses the epoxy being two or more species of bisphenol F and acyclic epoxy resins (¶20-22 and Tables 1 and 2).
	Claims 6 and 14: NAKAZONO discloses the imidazole hardener/curing agent (Table 2).	
Claims 2, 3, 10 and 11 are also rejected under 35 U.S.C. 103 as being unpatentable over NAKAZONO as applied to the claims above, and further in view of Cheng (US-20060197066-A1) OR Liang (US-20110253943-A1).
The NAKAZONO reference discloses the claimed invention but does not explicitly disclose the claimed epoxy mixture.  It is noted that the NAKAZONO reference discloses two or more species of epoxy resins such as bisphenol F and the claim(s) call(s) for a mixture of epoxy resin such as butadiene, carboxy nitrile and bisphenol F.  In an analogous art, the Cheng reference discloses a conductive adhesive with a mixture of carboxy nitrile epoxy, butadiene and bisphenol F epoxies to achieve superior strength integrity (abs, ¶11-13 and Table 2).  Similarly, Liang discloses a conductive adhesive composition with a mixture of carboxy nitrile epoxy, butadiene and bisphenol F epoxies to achieve good strength and high adhesion (abs, ¶8-16 and examples). One of ordinary skill in the art would have recognized that applying the known technique of Cheng or Liang to the teachings of NAKAZONO would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of enhanced strength, integrity and adhesion.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 9-12, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TRI V NGUYEN/Primary Examiner, Art Unit 1764